Citation Nr: 0812473	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-04 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code.




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1994 with additional service in the reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran was honorably discharged in November 1994 
after completing fifteen years and sixteen days of active 
duty service.  

2.  Her eligibility for educational assistance under Chapter 
30, Title 38, United States Code, expired on November 24, 
2004.  

3.  It is neither claimed nor otherwise shown by the evidence 
that a physical or mental disability prevented her from 
initiating or completing an educational program during her 
basic Chapter 30 delimiting period.


CONCLUSION OF LAW

The criteria are not met for extension of the delimiting 
period for educational assistance benefits under Chapter 30, 
Title 38, United States Code.  38 U.S.C.A. § 3031 (West 
2002); 38 C.F.R. §§ 21.7050, 21.7051 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ, i.e., RO) has a duty to notify 
and assist the veteran under 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2007).  It does not appear, however, 
that these duties are applicable to claims such as the one at 
issue.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the U.S. Court of Appeals for Veterans Claims (Court) 
held that these expanded duties are not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51.  
Similarly, the statutes at issue in this appeal are not found 
in Chapter 51 (but rather, in Chapter 30).  Note also that 
these notice and duty to assist provisions do not apply 
where, as here, the issue presented is one of statutory 
interpretation and/or the claim is barred as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See, too, VAOPGCPREC 
5-2004 (June 23, 2004).

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of:  (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force; or 
(iii) the date on which the veteran meets the requirements 
for four years service in the Selected Reserves found in 
38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 
38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2007).

VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applied for the extension [not at issue here as the claim was 
filed in September 2004, two months prior to the ending date 
of eligibility, see 38 C.F.R. § 21.1033(c)] and upon a 
showing that he or she was prevented from initiating or 
completing his or her chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  See 38 C.F.R. § 21.7051(a) (2007).  The 
regulations further state that it must be clearly established 
by medical evidence that a program of education was medically 
infeasible and that VA will not consider a veteran who was 
disabled for a period of thirty days or less as having been 
prevented from initiating or completing a chosen program 
unless the evidence establishes the veteran was prevented 
from enrolling or reenrolling in the chosen program or was 
forced to discontinue attendance because of the short 
disability.  See 38 C.F.R. § 21.7051(a)(2) (2007).

Here, the veteran is requesting an extension of the Chapter 
30 delimiting date, November 24, 2004.  It is uncontroverted 
that this is ten years from the day after the end of her only 
period of active duty service.

The veteran has advanced two fundamental arguments.  First, 
she contends that she was unable to pursue her education 
goals because she was so active in the National Guard and the 
reserves that her duty schedule precluded school.  
Second, she argues that, since 1997, she has lived in a 
remote area with no access to education; however, recently, 
the university 90 miles away started offering distance 
learning.  She indicates, as well, that she is not requesting 
a statutory right to an extension; rather, she is requesting 
an equitable adjustment based on her unique circumstances.  

The key facts are not in dispute.  The record shows the 
veteran was discharged from active duty on November 23, 1994, 
and it is neither claimed nor otherwise shown that she had 
any additional active duty service after that date.  Based on 
the date of her discharge from active duty service, the RO 
established her delimiting date for use of her Chapter 30 
educational assistance benefits as November 24, 2004.

Further, the record shows the veteran requested an extension 
in September 2004, just two months prior to the date on which 
her original period of eligibility was scheduled to end.  She 
therefore had potential entitlement to these benefits, 
provided her delimiting date could be extended under 
applicable law and VA regulations, as set forth above.  
However, it is neither claimed nor shown by any evidence that 
she was medically incapacitated to the extent she could not 
pursue a program of education during her period of 
eligibility for Chapter 30 benefits that ended on November 
24, 2004.  In this regard, she has specifically stated that 
she is not claiming a statutory entitlement to an extension.  
Rather, she has argued instead that an equitable adjustment 
to her delimiting date is warranted because of her unique 
circumstances.  Specifically, the fact that she was unable to 
initiate an educational program because of her numerous 
periods of active duty in the National Guard and reserves and 
because she resides in such a remote area that the nearest 
educational institution is approximately 90 miles away.  She 
explains that she would now be able to initiate a program of 
education because the educational institution is now offering 
distance learning.  

The Board has no reason whatsoever to doubt the veteran, but 
the law is clear that in her particular circumstances the 
only legal basis of entitlement to an extension of her 
November 24, 2004 delimiting date would be due to a physical 
or mental disability, which otherwise meets the requirements 
described in 38 C.F.R. § 21.7051(a)(2).  Because there is no 
evidence in support of her meeting these criteria, the Board 
must deny her request to extend her delimiting date on the 
facts presented.

Although the veteran has argued that she was unable to 
initiate a program of education because of her National Guard 
and reserve duties, she has not claimed that she has had the 
requisite Special Reserve service and such service is not 
shown.  Rather, she requests that her National Guard and 
reserve obligations, as well as the remoteness of her 
residence from the nearest university, be accorded what 
amounts to equitable consideration.  

While the Board is sympathetic towards the veteran's 
situation, it is bound by the law, and its decision is 
dictated by the relevant statutes and regulations.  Moreover, 
although she does not allege statutory entitlement and, 
instead, claims that and equitable adjustment to her 
delimiting date is warranted because of her unique 
circumstances; the Board is without authority to grant 
benefits simply because it might perceive such a grant to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury that has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In summary, for the reasons and bases discussed, there is no 
legal authority to extend the veteran's delimiting date for 
Chapter 30 benefits.  Where, as here, the law and not the 
evidence is dispositive of the issue before the Board, the 
claim is denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Accordingly, the appeal is denied. 


ORDER

The claim for an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond November 24, 2004, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


